 



Exhibit 10.2
(AIRNET LOGO) [l28241al2824100.gif]
October 8, 2007
Ray L. Druseikis
AirNet Systems, Inc.
7250 Star Check Drive
Columbus, Ohio 43217
Dear Ray:
     The purpose of this letter agreement is to confirm certain arrangements in
connection with your agreement to serve as interim Chief Financial Officer of
AirNet Systems, Inc. (the “Company”) commencing on October 8, 2007. These
arrangements have been approved by the Compensation Committee of the Company’s
Board of Directors (the “Board”).
     The term of this letter agreement shall be for a period beginning on the
date hereof and ending on December 31, 2008, unless earlier terminated in
accordance with the terms hereof. You shall continue to be employed as Vice
President of Finance and Controller. In addition, you shall serve as interim
Chief Financial Officer at the pleasure of the Board and until your successor is
duly qualified and appointed or until your earlier death, resignation or
termination.
     During the term of this letter agreement, your initial base salary shall be
$175,000, payable in equal installments in accordance with the regular payroll
practices of the Company; provided, that upon the appointment of a new Chief
Financial Officer and your removal from such office, your base salary shall
revert to $125,000 (the rate in effect immediately prior to this letter
agreement). During the term hereof, your base salary may be increased, but shall
not be decreased (except as noted in the immediately preceding sentence), based
upon any annual or interim review of your performance by the Compensation
Committee of the Board. You shall be entitled in participate in or receive all
health and life insurance plans, sick leave and disability programs,
tax-qualified retirement plan contributions, stock option plans, paid holidays
and vacations, perquisites, and such other fringe benefits of employment as you
are currently eligible for or as the Company may otherwise provide from time to
time to actively employed senior executives of the Company. Although they are
not obligated to do so, I believe that the members of the Compensation Committee
will take due note of your increased responsibilities as interim Chief Financial
Officer in reviewing your overall compensation and benefit package during your
tenure as such.
     During the term of this letter agreement, in the event that your employment
is terminated by the Company without “Cause” or you terminate your employment
for “Good Reason,” you shall be entitled to the following:

 



--------------------------------------------------------------------------------



 



Ray L. Druseikis
October 8, 2007
Page 2
     (1) any portion of your base salary that is accrued but unpaid, any
vacation that is accrued but unused (during the then current fiscal year only),
and any business expenses that are unreimbursed —all, determined as of the date
of termination and payable within 30 days of such date;
     (2) any benefits resulting from any fringe benefits in accordance with the
provisions of the plan or program that provides each applicable fringe benefit;
     (3) a continuation of payment of your base salary as in effect on the date
of termination for a period of six months from the date of termination;
provided, however, that such base salary during the six month salary
continuation period shall not be less than $175,000 (if you held the office of
interim Chief Financial Officer as of immediately prior to your termination) or
$125,000 (if a new Chief Financial Officer had been appointed and you had been
removed from such office prior to your termination);
     (4) you shall become fully vested in all employee benefit programs (other
than with respect to any restricted stock issued under the AirNet Systems, Inc.
2004 Stock Incentive Plan (the “2004 Stock Plan”) and any tax qualified
retirement or savings plan, your interest in which shall vest in accordance with
the terms of such plans), including, without limitation, all stock options and
awards under the AirNet Systems, Inc. Amended and Restated 1996 Incentive Stock
Plan (the “1996 Stock Plan”) and the 2004 Stock Plan, in which you are a
participant at the time of termination;
     (5) an amount equal to the premiums required for you and your eligible
dependents to continue your coverage under the Company’s group health plan
pursuant to the provisions of Section 4980B of the Internal Revenue Code of
1986, as amended (“COBRA”), for six months after the date of termination; and
     (6) a single lump sum payment, payable within 30 days of the date of
termination, equal to your non-vested interest under any tax qualified
retirement or savings plan maintained by the Company which is forfeited by you
under such plan’s terms upon your termination of employment;
For purposes of this letter agreement, (a) the term “Cause” shall be defined to
include (i) any willful breach of the material terms of this letter agreement;
(ii) any willful breach of any material duty of employment assigned to you
pursuant to this letter agreement other than a breach relating to an assignment
that would constitute the basis for your resignation for “Good Reason”;
(iii) material refusal to perform the duties of employment assigned to you by
the Chief Executive Officer of the Company or the Board other than a refusal
relating to an assignment

2



--------------------------------------------------------------------------------



 



Ray L. Druseikis
October 8, 2007
Page 3
that would constitute the basis for your resignation for “Good Reason”;
(iv) theft or embezzlement of a material amount of the Company’s property;
(v) fraud or (vi) indictment for criminal activity not including minor
misdemeanor traffic offenses and (b) the term “Good Reason” shall be defined as
(w) without your prior written consent, the Company assigns you to duties that
are materially inconsistent with your position, authority, duties or
responsibilities as Vice President of Finance and Controller and interim Chief
Financial Officer, or takes any other action that results in a material
diminution in such positions, authority, duties or responsibilities, provided
that the Board’s determination to appoint another Chief Financial Officer and to
remove you from such position shall not constitute “Good Reason”; (x) without
your prior written consent, you are assigned to a Company office located outside
of the Greater Columbus, Ohio Metropolitan area; (y) the Company’s failure to
obtain an agreement from any successor or assign of the Company to assume and to
agree to perform this Agreement; or (z) a material breach by the Company of its
obligations to make payments to you under this letter agreement.
     This letter agreement shall be governed by and construed in accordance with
the laws of the State of Ohio, without regard to the conflicts of laws
principles thereof.
     If you accept and agree to the terms of this letter agreement, please sign
your name below as indicated. If you have any questions, please feel free to
discuss them with me.

            Very truly yours,
      /s/ Bruce D. Parker         Bruce D. Parker      Chairman, Chief Executive
Officer and President     

          ACCEPTED & AGREED:    
 
        /s/ Ray L. Druseikis           Ray L. Druseikis    
 
       
Dated:
  10/8/07
 
   

3